United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2482
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Adam Joe Holder

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: April 6, 2020
                                Filed: April 9, 2020
                                   [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Adam Joe Holder appeals after he pleaded guilty to a drug offense, and the
district court1 imposed a sentence at the bottom of the advisory sentencing guideline

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
range. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence. Holder has filed a pro se brief, in which he argues
that he received ineffective assistance of counsel, and suggests that he entered into
his plea unknowingly.

       To begin, we decline to consider any ineffective-assistance claims on direct
appeal, as they are best litigated in collateral proceedings where the record can be
properly developed. See United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th
Cir. 2006); United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002). To the
extent Holder challenges the voluntariness of his plea, we conclude that any
involuntary-plea claim is not cognizable on direct appeal because he did not move in
the district court to withdraw his guilty plea. See United States v. Foy, 617 F.3d
1029, 1033-34 (8th Cir. 2010).

       As to Holder’s challenge to the reasonableness of his sentence, after carefully
reviewing the record, we conclude that the district court did not impose a
substantively unreasonable sentence. There is no indication that the court overlooked
a relevant 18 U.S.C. § 3553(a) factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing the relevant
factors, as the court appropriately explained its reasoning and exercised its wide
discretion when it balanced Holder’s background and drug addiction against the
serious circumstances of the offense and his significant criminal history. See United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc); see also United
States v. Munz, 780 F.3d 1199, 1200-01 (8th Cir. 2015) (per curiam).

      Finally, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm the judgment.
                          _________________________

                                         -2-